Citation Nr: 1110226	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-02 731	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 



INTRODUCTION
The Veteran served on active duty from June 1993 to November 1993, from January 1995 to February 1998 and from August 2004 to December 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1993 to November 1993, from January 1995 to February 1998 and from August 2004 to December 2007.

2.  On March 1, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of claim for a higher initial disability evaluation for PTSD, rated 50 percent disabling, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard to the issue of entitlement to a higher initial disability evaluation for PTSD, rated 50 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 38 C.F.R. § 20.204.  In an October 2010 statement received by VA on March 1, 2011, the Veteran notified the Board that he wished to withdraw his claim seeking a higher initial disability evaluation for PTSD, rated 50 percent disabling.  Hence, the Board finds that the Veteran's clearly expressed wishes control this situation and there remain no allegations of error of fact or law for appellate consideration of the issue.  As such, the Board does not have jurisdiction to review these claim and it is dismissed.


ORDER

The appeal of the claim seeking a higher initial disability evaluation for PTSD, rated 50 percent disabling, is dismissed.




		
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


